                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                        CASE NO: 7:14-CV-185-BR

ANNJEANETTE GILLIS, et al.,

          Plaintiffs,

v.                                                MEMORANDUM OPINION
                                                  AND ORDER

MURPHY-BROWN, LLC d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

          Defendant.


          Pending before the court are several motions related to

the testimony of Dr. Shane Rogers.    In the related cases of

McKiver v. Murphy-Brown, LLC, Civil Action No. 7:14-180-BR,

McGowan v. Murphy-Brown, LLC, Civil Action No. 7:14-182-BR, and

Artis v. Murphy-Brown, LLC, Civil Action No. 7:14-237-BR, the

court denied identical and/or similar motions.      For the reasons

previously placed on the record in those cases and as more fully

expressed below, the following motions are DENIED.

          A.     Defendant’s motion in limine to exclude certain
                 testimony about limitations on Dr. Rogers’ Site
                 Inspections. (ECF No. 96).

          Murphy-Brown filed a similar motion in Artis v.

Murphy-Brown, LLC, Civil Action No. 7:14-237-BR, which the court

denied.   See ECF No. 171 at 2.   Specifically, the Artis court

held:
        Before trial, the court cannot determine what
        questions plaintiffs’ counsel intends to ask Dr.
        Rogers and what Dr. Rogers will answer based upon
        what he believes to be limitations on the site
        inspection. The court expects plaintiffs’ counsel
        to accurately characterize any limitation imposed
        on a site inspection. If defense counsel
        disagrees with the characterization, an objection
        can be lodged at the time of the question.
        Further, defendant may use the court’s order
        regarding site visits for cross examination of the
        witness. Defendant’s motion is DENIED.

Id. at 2.    The court adopts the foregoing ruling in Artis in its

entirety and, like the court in Artis, the court hereby fully

expects plaintiffs’ counsel to accurately characterize the

parameters of the site inspection.    To that end, the court has

closely examined the court’s order regarding site visits and the

parties’ agreement for that purpose.     Finally, the court has also

examined Dr. Rogers’ testimony in McKiver so that it is aware of

the line of questioning that prompted the instant motion.

        B.       Defendant’s motion in limine to exclude evidence of
                 alternative technologies used at swine farms in
                 other states. (ECF No. 97).

        In its latest version of this motion, defendant “moves to

exclude all argument, testimony, or evidence at trial regarding

the use of farming technologies at swine farms outside of North

Carolina unless and until Plaintiffs establish a sufficient

foundation to demonstrate that any such technologies could be used

successfully to reduce or eliminate any alleged nuisance caused by

the Sholar Farm.”   ECF No. 97 at p.2.   According to defendant,

this motion is necessary because while it had argued in the

                                  2
previous cases “that such evidence was irrelevant and

prejudicial[,]” it has since “clarified its argument” to posit

that “Plaintiffs cannot meet their burden to establish that this

evidence is relevant.”   Id.   This argument is without merit.

        In order to prevail on their nuisance claims, plaintiffs

in this case must prove that defendant substantially and

unreasonably interfered with the plaintiffs’ use and enjoyment of

their property.   “Substantial interference is unreasonable if a

person of ordinary prudence and discretion would consider it

excessive or inappropriate after giving due consideration to the

interest of the plaintiff, the interest of the defendant and the

interest of the community.”    Jury Instructions in McKiver v.

Murphy-Brown, LLC, Civil Action No. 7:14-180-BR (ECF No. 262 at

11); McGowan v. Murphy-Brown, LLC, Civil Action No. 7:14-182-BR

(ECF No. 281 at 11). It seems clear to the court that the

existence and/or availability of alternative technologies that are

able to minimize defendant’s interference with plaintiffs’ use and

enjoyment of their properties would be relevant to the

reasonableness of defendant’s alleged substantial interference.

        According to Murphy-Brown, plaintiffs “lack any foundation

showing that such technologies could be implemented successfully

to eliminate any alleged nuisance caused by Sholar Farm.”   ECF No.

97 at p.2.   In support of that argument, they point exclusively to




                                  3
the testimony of Dr. Rogers.    See id. at pp. 4-5.1   However, in

his expert report, see Case 7:14-cv-00180-BR, ECF No. 328-15 at

p.40, Dr. Rogers opines that “[t]here are a suite of things that

Smithfield could do to substantially reduce odor and other harmful

pollutants emanating from the anaerobic manure lagoons at the

subject CAFOs that they are not doing ranging from management

changes to replacement with proven and sustainable environmentally

superior treatment technologies for swine waste manure treatment.”

Dr. Rogers goes on to list a number of alternative measures that,

in his expert opinion, would reduce odor and other perceived

complaints.   See id. at pp. 40-45.

        This matter comes before the court as a motion in limine,

not a Daubert challenge.     See Daubert v. Merrell Dow Pharms.,

Inc., 509 U.S. 579 (1993).     Federal Rule of Evidence 702 provides

that “[a] witness who is qualified as an expert by knowledge,

skill, experience, training, or education may testify in the form

of an opinion or otherwise. . . .”     In the three prior trials, the

court found that Dr. Rogers was qualified to testify as an “expert

in the field of environmental engineering, animal waste management

engineering and technology, and microbiology.”    See, e.g., McKiver

v. Murphy-Brown, LLC, Civil Action No. 7:14-180-BR (ECF No. 286 at

24); McGowan v. Murphy-Brown, LLC, Civil Action No. 7:14-182-BR



        1
          Given this, the court does not discuss any other
“evidence” of alternative technologies.

                                   4
(ECF No. 295 at 23).   The court having so found, Dr. Rogers is

qualified to offer the opinions about which defendant now objects.

        Without doubt, defendant’s motion highlights a number of

valid objections to Dr. Rogers’ expert opinion regarding the use

of alternative technologies.   However, Murphy-Brown’s challenges

go more to the weight of Dr. Rogers’ testimony than to its

admissibility.   Furthermore, the court believes that those

perceived weaknesses are better exposed by “vigorous cross-

examination, presentation of contrary evidence, and careful

instruction on the burden of proof [as they] are the traditional

and appropriate means of attacking shaky but admissible evidence.”

Daubert, 509 U.S. at 595; see also Westberry v. Gislaved Gummi AB,

178 F.3d 257, 261 (4th Cir. 1999) (“The court need not determine

that the expert testimony a litigant seeks to offer into evidence

is irrefutable or certainly correct.”).2



        2
          For example, Murphy-Brown bemoans Dr. Rogers’ lack of
hands-on testing as support for its motion. However, while that
contention is certainly fair game for cross-examination, it does
not necessarily lead to the exclusion of Dr. Rogers’ opinion.
See, e.g., Whitaker v. Hyundai Motor Co., Case No. 7:17-cv-00055,
2018 WL 4926309, *4 (W.D. Va. Oct. 10, 2018) (holding that
objection to expert’s “lack of testing goes to the weight, rather
than the admissibility” of the testimony); Reynolds v. Crown
Equip. Corp., Civil Action No. 5:07CV00018, 2008 WL 2465032, *15
(W.D. Va. June 16, 2008) (“[A]n expert’s failure to specifically
test his theories may go to the weight of his testimony rather
than to its admissibility.”); McCoy v. Whirlpool Corp., Nos.
Civ.A 02-2064-KHV, Civ.A. 02-2229-KHV, Civ.A 02-2230-KHV, Civ.A.
02-2231-KHV, 2003 WL 1923016, *3 (D. Kan. Apr. 21, 2003)
(recognizing that “independent testing is not the sine qua non of
admissibility under Daubert”).

                                 5
         As the notes to Rule 702 make clear, “rejection of expert

testimony is the exception rather than the rule.”            Fed. R. Evid.

702 advisory committee’s note to 2000 amendments.            As one court

put it, “[b]asically, the judge is supposed to screen the jury

from unreliable nonsense opinions, but not exclude opinions merely

because they are impeachable.   The district court is not tasked

with deciding whether the expert is right or wrong, just whether

his testimony has substance such that it would be helpful to a

jury.”   Alaska Rent-A-Car, Inc. v. Avis Budget Grp., Inc., 738

F.3d 960, 969-70 (9th Cir. 2013).    For all of these reasons,

Murphy-Brown’s criticisms of Dr. Rogers’ opinions do not serve as

a basis for the exclusion of his testimony.

         The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

         IT IS SO ORDERED this 24th day of October, 2018.

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge




                                 6
